Exhibit 10.67

AMENDMENT NO. 2 TO REVOLVING CREDIT AGREEMENT

AMENDMENT NO. 2 TO REVOLVING CREDIT AGREEMENT, dated as of January 29, 2008 (the
“Amendment”), by and between ALLIANCE HOLDINGS GP, L.P., a Delaware limited
partnership (the “Borrower”), and C-HOLDINGS, LLC, a Delaware limited liability
company (the “Lender”).

Recitals:

WHEREAS, the Borrower and the Lender are parties to that certain Revolving
Credit Agreement, dated as of May 15, 2006 and amended by Amendment No. 1 to
Revolving Credit Agreement dated as of March 12, 2007 (as amended, modified or
supplemented to date, the “Credit Agreement”; capitalized terms used herein
without definition shall have the meanings ascribed to them in the Credit
Agreement), pursuant to which the Lender has made available to the Borrower a
revolving credit facility in the amount of up to $2,000,000, subject to the
terms and conditions set forth therein; and

WHEREAS, the Borrower and the Lender desire to (i) extend the Termination Date
and (ii) provide that a change of control of Borrower shall be an Event of
Default upon the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrower and the
Lender hereby agree as follows:

SECTION 1. Amendments to the Credit Agreement. The Credit Agreement is hereby
amended as follows:

(a) Amendment to Definitions. Section 1.1 of the Credit Agreement entitled
Definitions is hereby amended as follows:

(i) The defined term “Change of Control” is added as follows:

“Change of Control” means the occurrence of any of the following: (a) the
“Management Holders” (as defined below) and Alliance Resource GP, LLC shall at
any time for any reason cease to own collectively at least fifty-one percent
(51%) of the outstanding limited partnership units of Borrower, or (b) Alliance
GP, LLC shall at any time for any reason cease to be the sole or managing
general partner of Borrower, or (c) Alliance GP, LLC shall at any time for any
reason cease to be wholly owned by Lender or Joseph W. Craft III, directly or
indirectly.



--------------------------------------------------------------------------------

(ii) The defined term “Management Holders” is added as follows:

“Management Holders” means (a) those individuals and trusts identified as
Management Holders on the signature pages of that certain Transfer Restrictions
Agreement dated as of June 13, 2006 by and among Borrower, Alliance GP, LLC,
Lender, Joseph W. Craft III, Alliance Resource Holdings II, Inc., Alliance
Resource Holdings, Inc. and Alliance Resource GP, LLC and such individuals and
trusts and (b) any Family Members of those individuals and trusts who hold
Restricted Securities as a result of a Family Transfer (as each of the
capitalized terms in this subparagraph (b) is defined in the Transfer
Restrictions Agreement).

(iii) The definition of “Termination Date” contained in Section 1.1 of the
Credit Agreement is hereby amended by deleting the words “March 31, 2008”
appearing in clause (x) thereof and substituting therefor the words “March 31,
2011”.

(b) Amendment to Section 6.1. Section 6.1 of the Credit Agreement is hereby
amended by adding at the end of subparagraph (g) thereof the word “or” and
adding a new subparagraph (h) as follows:

(h) a Change of Control shall occur;

SECTION 2. Ratification. The Credit Agreement, as amended by this Amendment, is
hereby ratified and affirmed in all respects and shall remain in full force and
effect.

SECTION 3. Governing Law. THIS AMENDMENT SHALL BE DEEMED TO BE A CONTRACT UNDER
THE LAWS OF THE STATE OF OKLAHOMA AND, FOR ALL PURPOSES, SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF OKLAHOMA WITHOUT
REGARD TO THE CONFLICTS OF LAWS PRINCIPLES.

SECTION 4. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each
complete set of which, when so executed and delivered by all parties, shall be
an original, but all such counterparts shall together constitute but one and the
same instrument.

 

2



--------------------------------------------------------------------------------

SECTION 5. Headings and Bold Type. The section headings and bold type used
herein have been inserted for convenience of reference only and do not
constitute matters to be considered in interpreting this Amendment.

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Amendment as of the day and year first above
written.

 

 

BORROWER   Alliance Holdings GP, L.P.   By:   Alliance GP, LLC, its general
partner     By:   /s/ R. Eberley Davis       Name:   R. Eberley Davis      
Title:   Senior Vice President

 

LENDER   C-Holdings, LLC   By:   /s/ Joseph W. Craft III     Name:   Joseph W.
Craft III     Title:   President

 

3